Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 and 11/30/2020 has been entered.
Status of the Application
Claims 1-13 and 15-21 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendment to the Claims and Remarks filed on 11/30/2020.
Claims 1-2, 6, 9-10, 12-13, 15 and 18-20 have been currently amended.
Claim 14 is cancelled and not considered at this time.
Claim 21 is newly added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 12-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “computer readable medium”.  Applying the broadest reasonable interpretation, this phrase can include both non-transient physical storage such as hardware and signals.  Signals are not patent eligible subject matter.  The specification (Page 16) discloses modules can be embodied as hardware, software, or a combination of both and can be embodied in a device, computer readable medium or hardware element, which does not specify a computer readable medium with specific structure.  Examiner notes that Applicant can overcome this particular rejection by changing the phrase "computer readable medium" in independent Claims 1 and 6 to read "non-transitory computer readable medium".
Claims 6-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 6 is directed to a system to assist in data entry (apparatus claim). However the claim does not define any structural elements of the apparatus. The specification does not limit the interpretation of claim limitations "stage of input" and “plurality of tiers" and hence can be interpreted as computer programs. Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process or physical structural elements of the apparatus and the examiner therefore will treat a claim for a computer program, without the non-transitory computer-readable medium needed to realize the computer program’s functionality, as non-statutory functional descriptive material. Claims 7-11 are dependent on Claim 6. As dependent 
Claims 1-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to assisting a user with data entry and providing a user a suggestion based on a prediction from patient data. 
As per Claim 1, the claim recites an input methodology of assisted data entry into a patient encounter note, which, as drafted, is a step that, under its broadest reasonable interpretation, covers managing interactions between people but for the recitation of generic computer components.  That is, other than reciting “a computer readable medium,” nothing in the claim elements precludes the step from being a function which is an interaction between people. For example, assisted data entry in the context of this claim encompasses the user interacting with another person or a computer in any fashion to obtain the information which can include personal interactions between a patient and provider. The claim also includes an assistance methodology which includes correlating a first healthcare provider input from the encounter note and second healthcare provider input from different patient encounter notes and analyzing data points in the encounter note which results in an input recommendation, a diagnostic question, a recommended action and a recommended treatment which covers certain methods of organizing human activity.  The interaction between a user and a computer to assist in the input of patient data falls into the grouping of certain methods of organizing human activity.  This includes correlating the first and second input data from a healthcare provider to provide recommendations for a user to select, this also includes a user interacting with a computer to determine recommendations for a patient which is a long known activity of 
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, Claim 1 recites the additional elements – computer readable medium, input methodology, assistance methodology including a recommendation module, and a server in communication with the input methodology and input assistance methodology.  The computer readable medium, methodology, modules, and server in these steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 6 recites the additional elements – receiving data points associated with a patient encounter, receiving treatment notes associated with the patient encounter, and plurality of tiers for specifying patient related information.  The tiers are not associated with any structure in the specification and thus are claimed at a high level of generality such that it amounts to no more than mere i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Claim 12 includes the additional elements – providing a user interface for receiving data points from a user and receiving data elements associated with patient data.  The user interface is claimed at a high level of generality such that it amounts to no more than mere instructions to apply the exception, similar to the claims above.  The receiving steps, as described above relating to Claim 6, amount to insignificant extra-solution activity as necessary data gathering and outputting, as per MPEP 2106.05(g). As the additional elements do not integrate the abstract idea into a practical application, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer readable medium, input methodology, assistance methodology including modules, a server to perform the steps of the claims, a plurality of tiers comprising patient related information and a user interface for receiving data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly 
Dependent claims 2-5, 6-11 and 13-20 add additional limitations. For example Claims 3-5 include making a recommendation, determining whether an event may cause an adverse effect on a patient, predicting an action and providing a user with an action which is similar to independent claim 12 and is a certain method of organizing human activity including managing interactions between people such as between a provider and a patient or a computer and either provider or patient, for the same reasons as Claim 12 above.  Claims 7 and 8 include compiling the input into a patient encounter note and completion of the encounter note which are also a certain methods of organizing human activity including managing personal interactions.  Compiling patient information into a single record is a long executed activity by a provider in the managing and treatment of a patient where the activity is by a single person or an interaction by a person with a computer.  Claim 10-11 includes analyzing the data to determine frequency and associations regarding the data.  This falls into the grouping of mental processes because it is a concept that can be performed in the human mind using observation, evaluation, judgement or opinion.  Claim 13 includes guiding a user through data input and providing a recommendation which is also an example of managing personal interactions and behaviors.  Claims 14-20 include elements which further limit or specify the steps of Claim 12 and thus are directed towards the same abstract idea.  
The dependent claims do not contain additional elements that integrate the abstract idea into a practical application.  The dependent claims recite additional elements similar to those that have been addressed in the independent claims.  For example, Claim 2 includes 
The dependent claims do not include any additional elements that amount to significantly more.  As previously addressed in the independent claims, the additional elements of receiving data are well-understood, routine and conventional computer functions in the field of data management because they are claimed at a high level of generality and include receiving or transmitting data, which has been found to be well-understood, routine and conventional computer functions by the Court (MPEP 2106.05(d)(II)(i)). Thus the additional elements of the dependent claims do not provide an inventive concept by reciting significantly more than the abstract idea.  Therefore, when taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berdia (US 2012/0035959 A1), hereinafter referred to as Berdia.
As per Claim 1, Berdia discloses a computer readable medium comprising, but not limited to, at least one of the following: 
an input methodology comprising at least two 5stages of assisted data entry into at least one patient encounter note ([0128-0130] at least one interface for the steps of inputting patient data where there is a first user interface for assisted data entry into a patient note of a current visit for medical problems and a second user interface for assisted data entry into a patient note of a current visit for family and social history, additional interfaces provide for input of information related to the current visit, see Figs. 10-16k, [0013] where the information collected during a patient visit generates a Provider’s Note);

Although not required for proper rejection of the claim, for purposes of compact prosecution, Berdia does additionally disclose the following elements: 
an assistance methodology comprising, at least one of the following: 
a server in communication with the input methodology and the assistance methodology ([0018] server in communication with databases and computers comprising software applications).
As per Claim 2, Berdia discloses the limitations of Claim 1.  Berdia also discloses receiving at least one data element associated with at least one of the following: a plurality of patient data,   at least one data point in the patient encounter note during a patient diagnostic process (see Figs. 10-16; [0021] receiving patient information including at least one medical problem, [0067] receive through user input health complaint, location of complaint, thus the system receives at least one data element associated with a plurality of patient data), and analyzing the data element ([0015] analyze the data to generate diagnosis).
As per Claim 3, Berdia discloses the limitations of Claim 1.  Berdia also discloses recommending, based on an analysis, at least one of the following: a diagnostic question ([0068] based on analysis of the chief complaint and location of complaint received about patient, determine a set of questions presented to the patient regarding diagnosis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Berdia (US 2012/0035959 A1), in view of Pillarisetty et al. (US 2018/0181714 A1), hereinafter referred to as Pillarisetty.
As per Claim 4, Berdia discloses the limitations of Claim 1.  However, Berdia may not explicitly disclose the following which is disclosed by Pillarisetty: retrieving event data ([0048]/[0053] receiving a hazard report/data associated with an activity or event such as environmental hazard, occupational hazard, etc.);

predicting, based on an analysis, at least one of the following: a preventive suggestion, and a preventive action, and a preemptive preparedness suggestion, and 10a preemptive preparedness action (see Fig. 4, 450/460 communicate an alert to the patient and communicate instructions to the patient on how to minimize or eliminate the risk, [0052] communicate suggestions to the patient to eliminate or reduce the patient-specific risk of an event).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of analyzing patient medical record information to determine if a patient is at risk for an event and providing a preventive suggestion to the patient from Pillarisetty with the known system of collecting and managing patient medical record information from Berdia in order to facilitate preventative healthcare by reducing impact of environmental hazards which reduces healthcare costs (Pillarisetty [0003-0004]). 
As per Claim 5, Berdia and Pillarisetty discloses the limitations of Claim 4.  Pillarisetty also discloses providing at least one of the following:  15the preventive suggestion, the preventive action, the preemptive preparedness suggestion, and the preemptive preparedness action (see Fig. 4, 450/460 communicate an alert to the patient and communicate instructions to the patient on how to minimize or eliminate the risk, [0052] communicate suggestions to the patient to eliminate or reduce the patient-specific risk of an event). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to 
As per Claim 6, Berdia discloses an input system comprising: 
a first stage of input for receiving data points associated with a patient encounter ([0128-0130] at least one interface for the steps of inputting patient data, see Figs. 10-16, [0066] where the information is gathered/input from interaction with patient during patient visit, i.e. patient encounter); 
a second stage of input for receiving treatment notes associated with the patient encounter ([0071] doctor’s selected course of action/treatment is received for the patient, [0066] where the information is gathered/input from interaction with patient during patient visit, i.e. patient encounter), and 
25wherein the first stage of input comprises a plurality of tiers for specifying the data points for the patient encounter, the plurality of tiers comprising at least one of the following: 
a first tier for specifying at least one of the following:  30reasons for visit, chief complaints ([0038]/Fig. 12 user interface for entry of reason for visit, [0067] user input including chief complaint of patient);  79Attorney Docket No. 651E.P001US01 
a second tier for specifying at least one of the following: History of Present Illness (HPI) ([0012] patient information input including through patient responses for 
a third tier for specifying a body system associated with at least one of the following: the first tier, and the second tier ([0040]/Fig. 14 interface for entry of body location for problem related to patient information entered, [0067] user input body part related to complaint); 
a fourth tier for specifying a condition associated with the body 10system specified in the third tier ([0068-0069] user/doctor inputs acceptance of recommended diagnosis or inputs another diagnosis based on input and analyzed patient data, [0018] diagnosis/condition is based on analysis of patient information and patient health problem, where part of the patient information is the body system as in [0040]); 
wherein the second stage of input comprises a plurality of tiers for specifying the treatment notes for the patient, the plurality of tiers comprising at least one of the following:  
15a fifth tier for specifying a treatment plan ([0019] treatment plan is generated, [0071-0072] input from doctor to specify the treatment plan chosen/accepted); and 
a sixth tier for specifying a treatment in accordance to the treatment plan ([0015] based on accepted doctor’s note, generating work orders/specific treatment for patient, [0045]/Fig. 19 interface for selecting work orders based on treatment plans in the doctor note).
a recommendation module configured to:

Berdia may not explicitly disclose the following which is taught by Pillarisetty: a recommendation module configured to:
	analyze patient data, wherein the patient data comprises history of patient geographical location, ([0028] EMR comprises patient location tracking information, [0030] location tracking device collects patient location data over time (real time or intermittently) and stored, [0047] obtain location of patient from mobile device), and
patient data comprising history of patient biometrics ([0031] clinically significant information including body temperature/BP/Heart rate/etc. over a period of time (change in temp), i.e. biometrics, are collected from wearable and analyzed to determine the change in the measured information), 
	analyze external data, wherein the external data comprises: third-party databases associated with at least one of the following:  external patient data, environmental factors, epidemical factors (Fig. 6, 620 retrieve data associated with a patient which comprises an 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of providing recommendations based on patient location data and external patient data from Pillarisetty with the known system of collecting and managing patient medical record information from Berdia in order to facilitate preventative healthcare by reducing impact of environmental hazards which reduces healthcare costs (Pillarisetty [0003-0004]).
As per Claim 7, Berdia and Pillarisetty disclose the limitations of Claim 6.  Berdia also discloses wherein the first stage of input and the second stage of input are compiled into a patient encounter note ([0074] all of the entered information is generated into one Doctor’s Note).
As per Claim 8, Berdia and Pillarisetty discloses the limitations of Claim 7.  Berdia also discloses wherein a completion of the patient encounter note is facilitated, at least in part, 25by at least one of the following: a recommendation module; and an analytics module ([0011] completion of patient records is based on provider’s preferences, [0015] generating the doctor note/encounter note based on doctor’s preferences which are learned by analyzing historical doctor information related to patients, [0016/0019/0022]).
As per Claim 11, Berdia and Pillarisetty discloses the limitations of Claim 6.  Berdia also discloses determine at least one of the following: 
which data points frequently occur together within at least one of:  15the first tier, the second tier, the third tier, the fourth tier, the fifth tier, the sixth tier;
a frequency with which the data points were previously used within at least one of: the first tier, the second tier, the third tier, the fourth tier, the fifth tier, the 20sixth tier; 
which data points frequently occur together across more than at least one of: the first tier, the second tier, the third tier, the fourth tier, the fifth tier, the sixth tier; and 
which the data points occur together across more than within at least one of:  25the first tier, the second tier, the third tier, the fourth tier, the fifth tier, the sixth tier ([0052] determining a provider’s preference and including in a provider profile, where the preference is determined based on historical association of diagnosis and work orders selected by a provider, which reads on analyzing which data points frequently occur together including the diagnosis/condition and treatment which would be part of the fourth and fifth tiers, also see [0134], [0138-0139], [0141] the preferences are based on association between treatment and treatment plans, which reads on the fifth and sixth tiers).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Berdia (US 2012/0035959 A1), in view of Pillarisetty (US 2018/0181714 A1), further in view of Shepard et al. (WO 01/20488 A1), hereinafter referred to as Shepard.
As per Claim 9, Berdia and Pillarisetty disclose the limitations of Claim 6.  Berdia also discloses providing a first interface for receiving data points associated with the patient encounter, wherein the first interface comprises: an input tier for receiving data points from a 
providing an interface for assisting with an entry of the data points into the first interface, wherein the interface comprises: a plurality of suggested data points made available for user selection, wherein at least one selected suggested data point is configured to populate a 5currently selected input tier of the first interface (see Fig. 10-16 providing suggested data for assisting with entry into the patient information record).
However, Berdia and Pillarisetty may not explicitly disclose that the interface suggesting data points for assisting with data entry into the first interface is a second interface which is taught by Shepard (Page 12:8-13 including a second interface in the form of a pop-up tool for data entry of specific data which is saved to the summary, see Figs. 5, 10, 11 which show a second interface with suggested values to be input on the primary interface screen).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of providing a second interface for suggested data entry selections for a patient medical record from Shepard with the known system of assisting with data entry to a patient medical record from Berdia and Pillarisetty in order to provide a less complex and faster system of clinical information reporting which reduces the slow down to medical providers (Shepard Page 2:10-18).
As per Claim 10, Berdia, Pillarisetty and Shepard discloses the limitations of Claim 9.  Berdia and Pillarisetty may not explicitly disclose the following which is taught by Shepard: the plurality of suggested data points are based 5on at least one of the following: analyzing previous inputs for a current patient encounter, analyzing performed on previous patient encounters for 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of providing a second interface for suggested data entry selections for a patient medical record from Shepard with the known system of assisting with data entry to a patient medical record from Berdia and Pillarisetty in order to provide a less complex and faster system of clinical information reporting which reduces the slow down to medical providers (Shepard Page 2:10-18).
Response to Arguments
Applicant’s arguments, see Page 13, “Rejection of the Claims Under 35 U.S.C. §101”, filed 11/30/2020 with respect to claims 1-13 and 15-21 have been fully considered but they are not persuasive.  Applicant argues that the amendments to the claims overcome the rejection.  Examiner respectfully disagrees.  The claims remain directed to an abstract idea without significantly more, as per the rejection above. Claims 1-13 and 15-21 recite certain methods of organizing human activity including managing interactions between people.  Applying the abstract idea to a general purpose computer amounts to mere instructions to apply the 
Examiner notes that the current claims are also separately rejected as being directed to non-statutory subject matter.  Specifically, Claims 1-5 and 12-13 and 15-21 claim non-transient physical storage such as hardware and signals, where signals are not eligible subject matter.  Claims 6-11 recite a system with no structural elements defined.  These rejections are also maintained.
Applicant’s arguments, see Page 13, “Rejection of the Claims Under 35 U.S.C. §102”, filed 05/04/2020 with respect to claim 1 have been fully considered but they are not persuasive.  Applicant argues that Berdia does not teach or disclose the features of Claim 1, as per the amendments.  Examiner respectfully disagrees.  The claim language recites a computer readable medium comprising, but not limited to, at least one of the following: an input methodology and an assistance methodology.  Berdia discloses the input methodology, as per the rejection above.  This is all that is required of the claim based on the claim language, and therefore, the claim is anticipated by Berdia. For purposes of compact prosecution, Examiner has provided additional teachings in Berdia which teach the elements of the claim which are not selected including the assistance methodology.  The claim language similar to the discussion above, recites an assistance methodology comprising at least one of the following: a recommendation module and a server in communication with the input methodology.  Only one of the options is required by the claim.  Berdia teaches a server in communication with the input methodology and the assistance methodology, as per the rejection above, and because the claim only requires one of the options, Berdia properly teaches the entirety of the claim.  The amended portions of the claim are part of the recommendation module which is the option 
As the rejection of the independent claims is maintained, so are the rejections of claims 2-5 which depend on it.
Applicant’s arguments, see Pages 14-17, “Rejection of the Claims Under 35 U.S.C. §103”, filed 11/30/2020 with respect to claims 4-5, 9-10 have been fully considered but they are not persuasive. As per Claim 6, Applicant argues that Berdia does not teach determining a set of questions presented to the patient regarding diagnosis based on analysis of the chief complaint and location of complaint received about the patient.  Examiner notes that the claim language includes a recommendation module to 1) analyze patient data comprising history of patient geographical location and history of patient biometrics, 2) analyze external data from third-party database including patient data, environmental factors, and epidemical factors, and 3) provide based on analysis of patient data an input recommendation, a diagnostic question, a recommended action and treatment.  Examiner notes that Berdia does not teach analyzing history of patient geographical location as per the amendment to the claim.  However, Berdia was not relied upon to teach analyzing history of patient location and history of patient biometrics.  Pillarisetty was relied upon to teach analyzing patient data which includes history of geographical location of the patient and history of patient biometrics, as per the rejection above ([0028] EMR comprises patient location tracking information, [0030] location tracking device collects patient location data over time (real time or intermittently) and stored, [0047] obtain location of patient from mobile device, [0031] clinically significant information including body temperature/BP/Heart rate/etc. over a period of time (change in temp), i.e. biometrics, Pillarisetty teaches the location is the geographical location of the patient as detected by a mobile device.  Berdia teaches providing an input recommendation, diagnostic question, and recommended treatment and action based on analysis of patient data ([0068] based on analysis of the chief complaint and location of complaint received about patient, determine a set of questions presented to the patient regarding diagnosis, [0069] preliminary choices are displayed for a user to select from, i.e. input recommendation, on the interface, [0044-0045] interface displaying suggested diagnosis based on knowledge base analysis and interface suggesting various work orders, i.e. action or treatment, based on analysis and selected diagnosis).  The combination of the analysis of patient data including historical geographical location and patient biometric data form Pillarisetty and the providing of a diagnostic question based on analysis of patient data from Berdia teach the entirety of the claim because it would be obvious to combine the known concept of providing recommendations based on patient location data and external patient data from Pillarisetty with the known system of collecting and managing patient medical record information from Berdia in order to facilitate preventative healthcare by reducing impact of environmental hazards which reduces healthcare costs (Pillarisetty [0003-0004]). As per Claims 7-11, the claims depend on Claim 6.  As the independent claims remain rejected, so do the claims that depend on them.
With respect to the 103 rejection of Claims 12-20, the arguments have been fully considered and they are persuasive.  The rejections of 07/31/2020 has been withdrawn.  As per Claim 12, the combination of prior art does not teach an analytics module to perform 
Applicant’s arguments, see Page 18, “Rejection of the Claims Under 35 U.S.C. §112(b)”, filed 11/30/2020 with respect to claims 3 and 12-20 have been fully considered and they are persuasive.  The rejections of 07/31/2020 have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANGELINE BARR/Primary Examiner, Art Unit 3626